         Case: 1:19-cv-02995-JG Doc #: 6 Filed: 01/02/20 1 of 3. PageID #: 65



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

BRENDA PARRISH, Individually, and as
                                                                     CASE NO. 1:19-cv-02995
Administratrix of the Estate of KYLE J.
PARRISH,
                                                                     JUDGE JAMES S. GWIN
                          Plaintiff,

        v.

MEDTRONIC USA, INC., ET AL.,

                          Defendants.

    DEFENDANTS’ UNOPPOSED MOTION TO EXTEND DEADLINE TO ANSWER,
                     MOVE, OR OTHERWISE PLEAD

        Defendants Medtronic USA, Inc., Medtronic, Inc., and HeartWare International Inc.

(collectively, “Defendants”), respectfully move this Court for a two-week extension of time, until

and including January 20, 2020, in which to answer, move, or otherwise plead in response to

plaintiff’s Complaint.1 Plaintiff Brenda Parrish, individually and as administratrix of the Estate of

Kyle J. Parrish, filed her Complaint in the Cuyahoga County Court of Common Pleas on November

26, 2019. (See Doc. 1-1.) 2. On or about December 4, 2019, plaintiff effected service of the

Complaint upon Defendants via process server. Defendants timely removed this lawsuit on

December 30, 2019, to the United States District Court for the Northern District of Ohio. (See

Doc. 1.) Defendants’ responsive pleading is currently due on January 6, 2020.

        Defendants respectfully request a two-week extension of time in which to answer, move,

or otherwise plead in response to plaintiff’s Complaint. The extension is necessary to allow

Defendants to thoroughly review and analyze plaintiff’s Complaint, which asserts wrongful death



1
 Defendants respectfully request expedited consideration of their request in order to know the responsive pleading
deadline before January 6, 2019.
        Case: 1:19-cv-02995-JG Doc #: 6 Filed: 01/02/20 2 of 3. PageID #: 66



and product liability claims on behalf of Mr. Parrish, and to prepare a response thereto. Defendants

state that they have not previously requested an extension, and that the requested extension will

not delay the administration of justice or prejudice any party. Counsel for Defendants has

consulted with counsel for plaintiff, who does not oppose this requested two-week extension.

       Accordingly, for good cause shown, Defendants respectfully request an extension of time

until and including January 20, 2020, to answer, move or otherwise plead in response to plaintiff’s

Complaint.

                                                     ULMER & BERNE LLP
                                                     /s/ Paul J. Cosgrove
                                                     Paul J. Cosgrove (0073160)
                                                     600 Vine Street, Suite 2800
                                                     Cincinnati, Ohio 45202-2409
                                                     (513) 698-5000/(513) 698-5001 (facsimile)
                                                     pcosgrove@ulmer.com
                                                     Georgia Hatzis (0092964)
                                                     ULMER & BERNE LLP
                                                     1660 W. 2nd Street, Suite 1100
                                                     Cleveland, OH 44113
                                                     (216) 583-7000/(216) 583-7001 (facsimile)
                                                     ghatzis@ulmer.com
                                                     Daniel I.A. Smulian (pro hac vice to be filed)
                                                     GREENBERG TRAURIG, LLP
                                                     The MetLife Building
                                                     200 Park Avenue, 39th Floor
                                                     New York, New York 10166
                                                     (212) 801-2271
                                                     SmulianD@gtlaw.com
                                                     Marcella C. Ducca (0084104)
                                                     GREENBERG TRAURIG, LLP
                                                     Terminus 200
                                                     3333 Piedmont Road N.E., Suite 2500
                                                     Atlanta, Georgia 30305
                                                     (678) 553-7375
                                                     DuccaM@gtlaw.com
                                                     Attorneys for Defendants Medtronic USA,
                                                     Inc., Medtronic, Inc., and HeartWare
                                                     International Inc.


                                                 2
        Case: 1:19-cv-02995-JG Doc #: 6 Filed: 01/02/20 3 of 3. PageID #: 67



                                  CERTIFICATE OF SERVICE

       I hereby certify that on January 2, 2020, the foregoing document was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.

                                               /s/ Paul J. Cosgrove
                                               One of the Attorneys for Defendants Medtronic
                                               USA, Inc., Medtronic, Inc., and HeartWare
                                               International Inc.




                                                   3
